DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/20 and 09/29/20 and 11/10/20 and 03/18/21 has been considered by the examiner. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 2-3 and 16 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10,798,541.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:


Regarding claim 2 and claim 16, The instant application claims recites: 
A device for electronic monitoring of an animal trap, and A method for electronically monitoring an animal trap, the method comprising: the device comprising: a wireless transceiver electrically coupled to an antenna; one or more sensors configured to detect one or more conditions of the animal trap and configured to generate one or more sensor output signals in response to the detected one or more conditions; (US Patent Claim 1 recites “An electronic monitoring device monitoring a trap, comprising: a wireless transmitter, the wireless transmitter electrically coupled to an antenna; a sensor having a sensor input to receive sensory input, and an output port, the sensor arranged to detect one or more predetermined conditions based on the received sensory input and to generate one or more output signals on the output port in response the detected one or more predetermined conditions).
a controller electrically coupled to the wireless transceiver and the one or more sensors, the controller configured to receive the one or more sensor output signals and in response to receiving the one or more sensor output signals, the controller is configured to determine whether to (i) ignore the one or more sensor output signals, (ii) immediately generate and transmit an alert message to a notification service via the wireless transceiver, or (iii) delay generating and transmitting the alert message to the notification service, (US Patent Claim 1 recites “a controller electrically connected to the memory and the wireless transmitter, the controller having an input that is electrically connected to receive a sensor notification signal representing the one or more output signals on the output port of the sensor, wherein, in response to the sensor notification signal, the controller accesses one or more operational parameters to determine whether to ignore the sensor notification signal, or to immediately notify a notification service accessible via a network and executing on a remote computer that is connected to the network, or to delay notifying the notification service”).
wherein the alert message comprises an identifier associated with the device and alert information indicative of the one or more sensor output signals; wherein the controller is configured to ignore the one or more sensor output signals when a pause parameter of the device is enabled, wherein the controller is configured to delay generating and transmitting the alert message when a delay parameter of the device is enabled, and wherein the controller is configured to immediately notify the notification service when the pause parameter and the delay parameter are not enabled (US Patent Claim 1 recites “wherein if the controller determines to immediately notify the notification service, the controller encodes the identifier and alert information related to the one or more output signal into an alert message and transmits the alert message, via the transmitter and the network, to the notification service; wherein upon receipt of the alert message by the notification service, the notification service identifies a notification recipient electronic delivery address and corresponding electronic delivery service associated with the identifier, and sends an electronic notification message to a remote electronic device capable of receiving electronic messages addressed to the identified notification recipient electronic delivery address using the identified electronic delivery service, the notification message notifying a user of the remote electronic device of information associated with the alert information; and wherein in determining whether to ignore the sensor notification signal, or to immediately notify the notification service or delay notifying the notification service, the controller bases its determination on the one or more operational parameters, the one or more parameters comprising a pause parameter and a delay parameter, the controller determining to ignore the sensor notification signal if pause parameter indicates a pause function is enabled, the controller determining to delay notifying the notification service if the delay parameter indicates the notification should be delayed, and the controller determining to immediately notify the notification service if the pause function is not enabled and the delay parameter does not indicate that the notification should be delayed”).
Regarding claim 3 of the instant application (see US Patent Claim 1).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth et al. (US Patent Publication 2010/0134301 herein after referenced as Borth) in view of Vorhies et al. (US Patent Publication 2005/0097808 herein after referenced as Vorhies).

Regarding claim 2 and claim 16, Borth discloses:
A device for electronic monitoring of an animal trap, and A method for electronically monitoring an animal trap, the method comprising: (Borth, [0023] discloses a form of pest control device that integrates sensor 46 with snap-type of rodent trap and member 46a is electrically coupled to circuitry 43 to provide a corresponding signal indicative of the triggering of the trap and rodent detection; Borth, Fig. 1 & [0017] discloses for pest control devices may be arranged to monitor a designated building, room, storage area or region from a pest of concern such as rodents, termites, bedbugs, and various pests).
the device comprising: a wireless transceiver electrically coupled to an antenna; (Borth, Fig. 2 & [0018] discloses a pest control device 40 includes circuitry that includes RF transceiver and communication antenna).
one or more sensors configured to detect one or more conditions of the animal trap and configured to generate one or more sensor output signals in response to the detected one or more conditions; a controller electrically coupled to the wireless transceiver and the one or more sensors, the controller configured to receive the one or more sensor output signals (Borth, [0023] discloses rodent and/or pest control devices may include a pressure sensitive pad to detect presence (i.e. reads on detect one or more conditions) and it should be appreciated that while pest presence is typically the detection goal, any activity/actuation (i.e. reads on detect one or more conditions) of sensor may be of interest for a given pest control scheme; Borth, Fig. 2 & [0021] discloses pest sensor is electrically coupled to controller to provide a corresponding signal indicative of pest presence and/or activity (i.e. reads on output signals) and multiple sensors may be utilized with inputs provided to controller and Fig. 2 shows that the controller is connected to the wireless communication circuit that includes the RF transceiver and also connected to the pest sensor.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that upon detection of the presence and/or activity by the sensor, the sensor generates the signal indicative of the presence and/or activity).
 and in response to receiving the one or more sensor output signals, the controller is configured to determine whether to(Borth, [0054] discloses as new events take place at sensors, the corresponding data (i.e. reads on alert message) is sent to server (i.e. reads on notification service) that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity (i.e. reads on alert information indicative of the one or more sensor output signals) and battery levels are dispatched to recipients; Borth, Fig. 1 & [0056] discloses for those sensors which by either its nature or customer interest require that event notification be nearly instantaneous, customers may choose to have notifications sent via e-mail, text message, fax or phone message via clients 122c and/or 122d; Borth, [0021] discloses pest sensor is electrically coupled to controller to provide a corresponding signal indicative of pest presence and/or activity (i.e. reads on output signals) and multiple sensors may be utilized with inputs provided to controller; Borth, [0034] discloses pest sensor input may be processed as needed to reduce the likelihood of an undesired outcome due to noise, activity of a nontargeted pest in the vicinity of the sensor or slow gradual changes with temperature; Borth, Fig. 2 & [0018] discloses a pest control device 40 includes circuitry that includes RF transceiver and communication antenna.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the controller would send the instantaneous notification via the RF transceiver upon reception of the pest presence and/or activity). 
 (EXAMINER’S NOTE:  The preceding limitations reciting “wherein the controller is configured to ignore … when the pause parameter and the delay parameter are not enabled” have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation (i) and non-selected step or non-selected limitation (iii) seen above.  See MPEP 2111.04).
	Borth in one embodiment discloses the structure of the pest control device but fails to explicitly disclose in the same embodiment, the limitations of “A device for electronic monitoring of an animal trap” and “one or more sensors configured to detect one or more conditions of the animal trap and configured to generate one or more sensor output signals in response to the detected one or more conditions; and in response to receiving the one or more sensor output signals, the controller is configured to determine whether to (i) ignore the one or more sensor output signals, (ii) immediately generate and transmit an alert message to a notification service via the wireless transceiver, or (iii) delay generating and transmitting the alert message to the notification service, wherein the alert message comprises an identifier associated with the device and alert information indicative of the one or more sensor output signals; wherein the controller is configured to ignore the one or more sensor output signals when a pause parameter of the device is enabled, wherein the controller is configured to delay generating and transmitting the alert message when a delay parameter of the device is enabled, and wherein the controller is configured to immediately notify the notification service when the pause parameter and the delay parameter are not enabled.”
	Borth discloses a system that monitors animal traps wherein animal traps sends an alert message when the presence or activity of the animal is detected.  However, Borth fails to explicitly disclose that the unique identifier is directed towards the pest control device and that said unique identifier is sent in the alert message and therefore fails to disclose “wherein the alert message comprises an identifier associated with the device”.
In a related field of endeavor, Vorhies discloses:
wherein the alert message comprises an identifier associated with the device (Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission (i.e. reads on alert message) from the field traps (i.e. reads on device) and to display the location, identification (i.e. reads on identifier associated with the device) and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth to incorporate the teachings of Vorhies for the purpose of providing the system with a means to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and to allow the system to determine which trap sent the message to be able to identify the status and location of each trap for display (Vorhies, [0023]-[0024] & [0089]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending alert notification indicating the activity status of traps as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending alert notification indicating the activity status of, wherein the alert notification includes various other information such as the location and identification of said traps and is displayed to the user as taught by Vorhies) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of sending alert notification indicating the activity status of traps (i.e. as taught by Borth & Vorhies) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 3, Borth in view of Vorhies discloses:
The device of claim 2, wherein upon receipt of the alert message, the notification service is configured to determine a notification recipient and an electronic delivery service associated with the identifier, and send a notification message to the notification recipient using the identified electronic delivery service, wherein the notification message includes information indicative of the one or more sensor output signals (Borth, [0054] discloses as new events take place at sensors, the corresponding data is sent to server that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity and battery levels are dispatched to recipients; Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission from the field traps and to display the location, identification and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Regarding claim 4, Borth in view of Vorhies discloses:
The device of claim 2, wherein the one or more sensors comprise at least one of: (Borth, [0023] discloses rodent and/or pest control devices may include a pressure sensitive pad to detect presence and it should be appreciated that while pest presence is typically the detection goal, any activity/actuation of sensor may be of interest for a given pest control scheme).
Regarding claim 5 and claim 18, Borth in view of Vorhies discloses:
The device of claim 2, wherein the one or more sensors are configured to detect at least one of: and The method of claim 16, wherein the one or more conditions of the animal trap comprise at least one of: (Borth, [0023] discloses rodent and/or pest control devices may include a pressure sensitive pad to detect presence and it should be appreciated that while pest presence is typically the detection goal, any activity/actuation of sensor may be of interest for a given pest control scheme).
Regarding claim 6, Borth in view of Vorhies discloses:
The device of claim 3, wherein the notification message comprises an identifier associated with the animal trap, a location indicator associated with coordinates of a location of the animal trap, an information indicating a state of the animal trap (Borth, [0054] discloses as new events take place at sensors, the corresponding data is sent to server that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity and battery levels are dispatched to recipients; Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission from the field traps and to display the location, identification and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Regarding claim 7, Borth in view of Vorhies discloses:
The device of claim 3, wherein the electronic delivery service comprises at least one of: an email service, (Borth, Fig. 1 & [0056] discloses for those sensors which by either its nature or customer interest require that event notification be nearly instantaneous, customers may choose to have notifications sent via e-mail, text message, fax or phone message via clients 122c and/or 122d).
Regarding claim 8, Borth in view of Vorhies discloses:
The device of claim 2, wherein the wireless transceiver comprises a cellular transceiver (Borth, [0025] discloses the modem utilizes global system for mobile communications GSM protocol; Borth, Fig. 2 & [0018] discloses a pest control device 40 includes circuitry that includes RF transceiver and communication antenna).
Regarding claim 11 and claim 19, Borth in view of Vorhies discloses:
The device of claim 2 and The method of claim 16, further comprising: wherein the controller is configured to operate the wireless transceiver in a heartbeat duty cycle mode, wherein the wireless transceiver is turned off except at one of (Borth, [0032]-[0034] discloses each node 42 participating in the network has a low power consumption sleep mode and at least one awake mode and the sleep mode allows the node 42 to significantly reduce its power consumption during idle periods and the transceiver and/or other peripherals are typically turned off to conserve power and discloses after a designated period of time, a wakeup is triggered and discloses if any fault, warning or alarm condition is detected, an event message is provided for transmission to the gateway).
Regarding claim 12, Borth in view of Vorhies discloses:
The device of claim 2 (see claim 2). (EXAMINER’S NOTE:  The preceding limitations have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation (i) and non-selected step or non-selected limitation (iii) seen above.  See MPEP 2111.04).
Regarding claim 13, Borth in view of Vorhies discloses:
The device of claim 2 (see claim 2). (EXAMINER’S NOTE:  The preceding limitations have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation (i) and non-selected step or non-selected limitation (iii) seen above.  See MPEP 2111.04).
Regarding claim 14, Borth in view of Vorhies discloses:
The device of claim 13 (see claim 13).  (EXAMINER’S NOTE:  The preceding limitations have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation (i) and non-selected step or non-selected limitation (iii) seen above.  See MPEP 2111.04).
Regarding claim 15, Borth in view of Vorhies discloses:
The device of claim 2, wherein the notification service comprises a remote computing and storage resource configured to communicate with an application stored on a user equipment associated with a user of the animal trap (Borth, [0054] discloses server regularly receives event and sensor data and stores the values in the database and as new events take place at sensors, the corresponding data is sent to server that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity and battery levels are dispatched to recipients; Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission from the field traps and to display the location, identification and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Regarding claim 17, Borth in view of Vorhies discloses:
The method of claim 16, further comprising: determining, by the notification service in response to receiving the alert message, a notification recipient and an electronic delivery service associated with the identifier; and sending a notification message to the notification recipient using the identified electronic delivery service, wherein the notification message comprises information indicative of the one or more sensor output signals comprising an identifier associated with the animal trap, a location indicator associated with coordinates of a location of the animal trap, an information indicating a state of the animal trap, (Borth, [0054] discloses as new events take place at sensors, the corresponding data is sent to server that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity and battery levels are dispatched to recipients; Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission from the field traps and to display the location, identification and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
wherein the electronic delivery service comprises at least one of: an email service, (Borth, Fig. 1 & [0056] discloses for those sensors which by either its nature or customer interest require that event notification be nearly instantaneous, customers may choose to have notifications sent via e-mail, text message, fax or phone message via clients 122c and/or 122d).
Regarding claim 20, Borth in view of Vorhies discloses:
The method of claim 16 (see claim 16).  (EXAMINER’S NOTE:  The preceding limitations have been crossed out and are not being given patentable weight as said limitations are contingent limitations directed towards a non-selected step or non-selected limitation (i) and non-selected step or non-selected limitation (iii) seen above.  See MPEP 2111.04).

Claim(s) 9-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth et al. (US Patent Publication 2010/0134301 herein after referenced as Borth) in view of Vorhies et al. (US Patent Publication 2005/0097808 herein after referenced as Vorhies) and Barton et al. (US Patent Publication 2009/0063193 herein after referenced as Barton.

Regarding claim 9, Borth in view of Vorhies discloses:
The device of claim 2 (see claim 2).  Borth in view of Vorhies discloses the use of various transceivers in sending a message but fails to explicitly disclose “wherein the wireless transceiver comprises one of a 3GPP Long Term Evolution enhanced Machine Type Communication (LTE-eMTC CAT-M1) transceiver, a Narrow-Band Internet of Things (NB-IoT) transceiver, an Extended coverage GSM IoT (EC-GSM-IoT) transceiver, or a Long Range (LoRa) transceiver.”
	In a related field of endeavor, Barton discloses:
wherein the wireless transceiver comprises one of a  a Long Range (LoRa) transceiver (Barton, [0321] discloses may be configured to operated with different modalities including short range modalities such as Bluetooth, Zigbee, FM and long range modalities such as RF telemetry utilizing MICS, ISM or other appropriate radio bands; Barton, [0061] discloses the communication mechanisms include RF wireless transceivers such as WiFiMax, IEEE 802.11, etc., Cellular network transceivers such as GSM, EDGE, etc.; Barton, [0159] discloses in cases where a preferred connection is not available or becomes unusable, alternative connections may be sought in accordance with a predetermined priority scheme such as a cellular connection becomes unavailable, a PPC may attempt to connect using a data channel such as WiFi and if a patient has no cell coverage, a predetermined priority scheme may include switching to a WiFi network as backup; Barton, [0091] discloses alerts and related data may also be transferred in connection with the detected event).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies to incorporate the teachings of Barton for the purpose of providing the system with a means to utilize various different types of communication networks thereby providing various alternative connections in the event that a preferred connection becomes unavailable (Barton, [0159] & [0321] & [0061]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting via a transceiver as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting via a transceiver, wherein the transceiver may be a long range transceiver and wherein the transmission may utilize a WiFi transmission as backup when a cellular long range transmission is unavailable as taught by Barton) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting via a transceiver (i.e. as taught by Borth & Barton) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 10, Borth in view of Vorhies discloses:
The device of claim 8 (see claim 8).  Borth in view of Vorhies discloses the use of various transceivers in sending a message but fails to explicitly disclose “wherein the wireless transceiver further comprises a wireless local area network (WLAN) transceiver, and wherein the controller is configured to transmit the alert message via the WLAN transceiver when a cellular network is not available.”
In a related field of endeavor, Barton discloses:
wherein the wireless transceiver further comprises a wireless local area network (WLAN) transceiver, and wherein the controller is configured to transmit the alert message via the WLAN transceiver when a cellular network is not available (Barton, [0061] discloses the communication mechanisms include RF wireless transceivers such as WiFiMax, IEEE 802.11, etc., Cellular network transceivers such as GSM, EDGE, etc.; Barton, [0159] discloses in cases where a preferred connection is not available or becomes unusable, alternative connections may be sought in accordance with a predetermined priority scheme such as a cellular connection becomes unavailable, a PPC may attempt to connect using a data channel such as WiFi and if a patient has no cell coverage, a predetermined priority scheme may include switching to a WiFi network as backup; Barton, [0321] discloses may be configured to operated with different modalities including short range modalities such as Bluetooth, Zigbee, FM and long range modalities such as RF telemetry utilizing MICS, ISM or other appropriate radio bands; Barton, [0091] discloses alerts and related data may also be transferred in connection with the detected event).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies to incorporate the teachings of Barton for the purpose of providing the system with a means to utilize various different types of communication networks thereby providing various alternative connections in the event that a preferred connection becomes unavailable (Barton, [0159] & [0321] & [0061]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting via a transceiver as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting via a transceiver, wherein the transceiver may be a long range transceiver and wherein the transmission may utilize a WiFi transmission as backup when a cellular long range transmission is unavailable as taught by Barton) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting via a transceiver (i.e. as taught by Borth & Barton) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 21, Borth in view of Vorhies discloses:
The method of claim 16 (see claim 16).  Borth in view of Vorhies discloses the use of various transceivers in sending a message but fails to explicitly disclose “wherein the wireless transceiver comprises a first transceiver, the first transceiver comprising one of a 3GPP Long Term Evolution enhanced Machine Type Communication (LTE-eMTC CAT-M1) transceiver, a Narrow-Band Internet of Things (NB-IoT) transceiver, 
an Extended coverage GSM IoT (EC-GSM-IoT) transceiver, or a Long Range (LoRa) transceiver, and wherein the wireless transceiver comprises a second transceiver,
the second transceiver comprising a wireless local area network (WLAN) transceiver, the method further comprising: transmitting, by the controller, the alert message via the WLAN transceiver when a cellular network is not available.”
	In a related field of endeavor, Barton discloses:
wherein the wireless transceiver comprises a first transceiver, the first transceiver comprising one of  a Long Range (LoRa) transceiver, and wherein the wireless transceiver comprises a second transceiver, the second transceiver comprising a wireless local area network (WLAN) transceiver, the method further comprising: transmitting, by the controller, the alert message via the WLAN transceiver when a cellular network is not available (Barton, [0321] discloses may be configured to operated with different modalities including short range modalities such as Bluetooth, Zigbee, FM and long range modalities such as RF telemetry utilizing MICS, ISM or other appropriate radio bands; Barton, [0061] discloses the communication mechanisms include RF wireless transceivers such as WiFiMax, IEEE 802.11, etc., Cellular network transceivers such as GSM, EDGE, etc.; Barton, [0159] discloses in cases where a preferred connection is not available or becomes unusable, alternative connections may be sought in accordance with a predetermined priority scheme such as a cellular connection becomes unavailable, a PPC may attempt to connect using a data channel such as WiFi and if a patient has no cell coverage, a predetermined priority scheme may include switching to a WiFi network as backup; Barton, [0091] discloses alerts and related data may also be transferred in connection with the detected event).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies to incorporate the teachings of Barton for the purpose of providing the system with a means to utilize various different types of communication networks thereby providing various alternative connections in the event that a preferred connection becomes unavailable (Barton, [0159] & [0321] & [0061]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting via a transceiver as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting via a transceiver, wherein the transceiver may be a long range transceiver and wherein the transmission may utilize a WiFi transmission as backup when a cellular long range transmission is unavailable as taught by Barton) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting via a transceiver (i.e. as taught by Borth & Barton) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645